In the United States District Court
For the Middle District of North Carolina

  

)
Brian David Hill, ) ;

Petitioner/Defendant ) Criminal Action No. 3

)
V. ) Civil Action No. 1:17-CV-
)
United States of America, )
Respondent/Plaintiff )
)
)
EMERGENCY

PETITIONER’S NOTICE OF APPEAL

NOW COMES the Petitioner, by and through Brian David Hill ("Brian D. Hill"),
"Petitioner", or "Hill", that is acting pro se in this action before this Honorable
Court in the Middle District of North Carolina, and hereby respectfully moves to
file this notice of appeal.

Notice is hereby given that Defendant/Petitioner Brian David Hill in the above
named case hereby appeal to the United States Court of Appeals for the Fourth
Circuit from an order entered in this action on September 12, 2019 after the

proceeding.
*See Fed. R. App. P. 3(c) for permissible ways of identifying appellants.

This NOTICE OF APPEAL concerns the protection of the constitutional rights of
Hill including his right to appeal in the state court before the final supervised
release violation aka the revocation hearing to protect his procedural due process

right to a speedy trial. The final decision/order during the revocation hearing

1

Case 1:13-cr-00435-TDS Document 190 Filed 09/12/19 Pane 1 of 4
scheduled for September 12, 2019, at 2:00PM is an error of law and violates Hill’s
right to a speedy trial in his state court trial (case # CR19000009-00) and Hill’s
right to the appeal in the Martinsville Circuit Court in connection with the
Supervised Release Violation (“SRV”). The hearing the day thereafter violates
Brian’s right to participate in his state criminal case appeal process, violates his
speedy trial rights, violates his right to cross examine the witnesses in his state
case, his right to prove that he is actually innocent (legally innocent) of his state
charge which is cause for such SRV petition for revocation, and is a
unconstitutional error of law and an abuse of discretion. This appeal needs to be
accepted and filed to protect Hill’s due process rights from being deprived by the
final SRV hearing that is scheduled for the next day. This state case concerns the
actual innocence of Brian David Hill (case # CR19000009-00) and any attempt to
revoke his supervised release over a state charge that Hill is actually innocent of is
cruel and unusual punishment, creates a legal system that punishes probationers or
any criminal defendants for any charges that they are legally innocent of, and is in
contradiction to Congress’s intent when the United States Probation statute was
created. Congress never intended to create Federal Probation with an intent to
revoke probation of anybody accused of a crime that they are actually innocent of
(legal innocence is actual innocence). This creates a precedent where any criminal
defendant that makes any enemies within the Government or Law Enforcement
could face harassment by fake criminal charges and then probation can be revoked
based on fake or wrongful criminal charges. Congress never intended for Federal
Probation to be used as a mechanism to revoke those who were accused of

violating a federal, state, or local law but was actually innocent of such charge.

Respectfully filed with the Court, this the 12th day of September, 2019.

Case 1:13-cr-00435-TDS Document 190 Filed 09/12/19 Pane 2? of 4
Respectfully submitted,

Brinn D Ht

S¥ 1gn Signed
LE D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G. 0. Altemative News coporter

I stand with QANON/Donald-Trump — Drain the Swamp

Brian asks Donald Trump for a full pardon of innocence, asks Qanon for help
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses

shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic

Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner hereby certifies that on September 12, 2019, service was made by hand
delivery of the original of the foregoing:

EMERGENCY "PETITIONER’S NOTICE OF APPEAL"
3

Case 1:13-cr-00435-TDS Document 190 Filed 09/12/19 Pane 32 of 4
To the presiding Judge or Chamber Clerk during the hearing, or will be delivered
to the Clerk of the Court in the United States District Court for the Middle District
of North Carolina, 251 N. Main Street, Winston-Salem, N.C. 27101.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CM/ECF system which
will send notification of such filing to the following parties to be served in this

action:

 

Anand Prakash Ramaswamy
U.S. Attorney Office

Civil Case # 1:17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov

 

Angela Hewlett Miller

U.S. Attorney Office

Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
angela.miller@usdoj.gov

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

 

 

 

Respectfully submitted,

Big hit

34
Brian D. Hill (Pro Se)
310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

USWG.O.

I stand with QANON/Donald-Trump — Drain
the Swamp
Make America Great Again

 

      

 

Case 1:13-cr-00435-TDS Document 190 Filed 09/12/19 Pane 4 ofa

 

 
